                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION



UNITED STATES OF AMERICA,                      CR 18-40-GF-BMM

                     Plaintiff,
        vs.

JONATHAN ROBERT BLACK

                     Defendant.

      On July 24, 2018, the undersigned granted Defendant’s Motion for a

Psychiatric Exam, (Doc. 18). On September 12, 2018, the Court received notice

from Captain S. Spaulding, Warden at Federal Medical Center, Devens, where the

Defendant is being evaluated, requesting a 15-day extension of the final report. On

October 22, 2018, the Court received notice from Captain S. Spaulding, Warden at

Federal Medical Center, Devens, where the Defendant is being evaluated,

requesting an extension for submission of the final report until December 14, 2018.
      Accordingly, IT IS ORDERED that the extension of the submission of the

report to the Court for Jonathan Black is GRANTED. The final report shall be

submitted to the Court no later than December 14, 2018.

      DATED this 23rd day of October, 2018.
